Citation Nr: 0526155	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for malaria.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had had recognized guerrillas service from May 
1945 to January 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 18, 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines.  The RO held that new and material 
evidence had not been submitted to successfully reopen the 
claims for service connection for pulmonary tuberculosis, 
malaria, and heart disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a VA-9 Appeals Form dated in January 2004, the veteran 
requested a Travel Board hearing.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, this issue is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following development:

1. The AOJ should schedule the veteran 
for a Travel Board hearing.

2. The appellant is advised that if he 
has, or is able to obtain, evidence 
relevant to the claim, he must submit 
the evidence.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




